Citation Nr: 0607395	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an increased evaluation for keratosis with 
fungus of the hands and feet, currently evaluated as 10 
percent disabling.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO granted service connection for 
PTSD and assigned an initial 30 percent evaluation, effective 
June 4, 2002.  The veteran timely appealed this determination 
to the Board.  This appeal also stems from August and October 
2004 rating decisions, wherein the RO continued a 10 percent 
evaluation assigned to service-connected keratosis with 
fungus of the hands and feet and denied service connection 
for hypertension as secondary to service-connected diabetes 
mellitus.  The veteran also timely appealed both of these 
determinations to the Board. 

In September 2003, the veteran testified at a hearing at the 
RO in Waco, Texas regarding his claim for an initial 
evaluation in excess of 30 percent for PTSD.  As a copy of 
the hearing transcript is not contained in the claims file, 
this will be addressed in the remand below.  

In November 2005, the veteran, accompanied by his spouse and 
service representative, testified before the undersigned 
Veterans Law Judge at the RO in Waco, Texas.  A copy of the 
hearing transcript has been associated with the claims file. 
Regarding his claim for service connection for hypertension 
as secondary to service-connected PTSD, the Board notes that 
by an August 2004 rating action, the RO denied service 
connection for hypertension as secondary to service-connected 
diabetes mellitus.  The next month, the veteran filed a 
notice of disagreement with the RO's determination.  In 
January 2005, the RO issued a statement of the case 
addressing the aforementioned issue.  However, in a 
subsequent statement to the RO, also dated in January 2005, 
the veteran clarified that he was seeking entitlement to 
service connection for hypertension as secondary to service-
connected PTSD.  During the November 2005 hearing, the 
undersigned Veterans Law Judge accepted the veteran's January 
2005 statement as timely appeal with the RO's August 2004 
rating action.  (Transcript (T.) at page (pg.) 2).  Thus, the 
issue has been framed as that listed on the title page and 
will be addressed in the remand below.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected PTSD, this issue 
has been framed as that listed on the front page of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 125- 126 
(1999).


REMAND

The veteran contends, in essence, that he currently has 
hypertension due to his service-connected PTSD.  In addition, 
he maintains that his PTSD and keratosis with fungus of the 
hands and feet are more severely disabling than that 
reflected by the currently assigned 30 and 10 percent 
evaluations, respectively.  

Regarding his claim for service connection for hypertension 
as secondary to service-connected PTSD, the Board notes that 
in June 2005, a VA examiner opined that the veteran's 
hypertension was less likely than not related to his PTSD.   
Thereafter, by an August 2005 rating action, the RO has 
adjudicated, and developed for appellate consideration, the 
issue of entitlement to service connection for hypertension 
as secondary to service-connected PTSD (see August 2005 
rating decision).  However, the Board notes that the RO has 
not yet had the opportunity to consider service connection 
for hypertension on a secondary basis in accordance with 
Allen v. Brown, 7 Vet. Appl. 439 (1995).  In Allen, the 
United States Court of Appeals for Veterans Claims held that 
a veteran is entitled to service connection for an increment 
in severity of a nonservice-connected disability attributable 
to a service-connected disability.  Accordingly, the RO must 
review the veteran's claim in light of Allen and determine 
whether there has been any increment increase in severity of 
his nonservice-connected hypertension which can be attributed 
to his service-connected PTSD.  

In this case, the issues of service connection for 
hypertension as secondary to service-connected PTSD is 
inextricably intertwined with the issue of entitlement to an 
initial evaluation in excess of 30 percent for PTSD.  See 
Harris v. Derwinski, 
1 Vet. App. 180 (1991).  In as much as the case must be 
remanded for the RO for consideration of Allen v. Brown, the 
RO will be asked to accomplish additional necessary 
development to include obtaining medical records (the veteran 
testified that he had continue to seek treatment for his PTSD 
and hypertension at the VA outpatient clinic in Austin, 
Texas), and scheduling another VA psychiatric examination 
(veteran was last examined by VA for his PTSD in January 
2004).  

The veteran is claiming an increased rating for his service 
connected keratosis of the fingers of the hands and feet.  He 
was evaluated by VA in August 2004 at which time few symptoms 
were clinically demonstrated.  However, in his notice of 
disagreement, received by the RO in September 2004, and in 
testimony before the undersigned in November 2005, the 
veteran indicated that the August 2004 VA examination was 
inadequate because it did not take into account flare-ups of 
his skin disability in cold weather.  (T. at pg. 9).  "[W]hen 
a claimant's medical history indicates that his condition 
undergoes periods of remission and recurrence, VA is required 
to provide a medical examination during the period of 
recurrence in order to provide a proper disability rating."  
Voerth v. West, 13 Vet. App. 117 (1999) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) in interpreting 
38 C.F.R. § 4.1 (2005) as requiring that the "frequency and 
duration of outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.")  In view 
of the veteran's statements and November 2005 testimony, it 
is believed that an additional skin examination should be 
attempted.
During the November 2005 hearing before the undersigned at 
the RO in Waco, Texas, the veteran testified that he had 
continued to seek treatment for his service-connected 
keratosis of the fingers of the hands and feet and PTSD, from 
the VA Medical Centers (VAMCS) in Waco, Tempe and Austin, 
Texas.  (T. at pages (pgs.) 6, 12).  In this regard, although 
outpatient reports, dated from November 2001 to January 2005, 
from the aforemtioned VA facilities have been associated with 
the claims file, more recent clinical reports are absent.  In 
this regard, VA treatment records are deemed to be evidence 
of record, and a determination on the merits of this appeal 
should not be made without consideration of that evidence.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the 
treatment records from the aforementioned VA facilities might 
contain evidence that is pertinent to the claims for an 
increased evaluation for service-connected keratosis of the 
fingers of the hands and feet and a higher initial evaluation 
in excess of 30 percent for PTSD, they should be secured and 
associated with the claims file on remand to the RO.

Finally, on September 25, 2003, the veteran testified at the 
RO in Waco, Texas concerning his claim of entitlement to an 
initial evaluation in excess of 30 percent for PTSD.  
However, a copy of the hearing transcript is not contained in 
the claims file.  Thus, on remand, the RO should secure a 
copy of the September 2003 hearing transcript and associate 
it with the claims file. 

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his 
hypertension, PTSD and keratoses of the 
fingers of the hands and feet since 
service discharge, June 2002 and 
January 2004, respectively.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated records which have not been 
previously secured and associate them 
with the claims folder, to specifically 
include all clinical treatment reports, 
dating from January 2005 from the VAMCs 
in Waco, Tempe and Austin, Texas.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder.

2.  The RO should obtain a copy of the 
September 23, 2003 hearing transcript of 
the veteran at the RO in Waco, Texas and 
associate it with the claims file.  If a 
copy of the hearing transcript can not be 
provided, an explanation as to its 
absence must be noted in the claims file. 

3.  The veteran should be afforded 
appropriate VA examinations to determine 
the current severity of the service-
connected PTSD and the nature and extent 
of any currently present hypertension.  
The claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The examiners 
must indicate that a review of the claims 
file was made.  All necessary tests and 
studies are to be performed and all 
findings are to be reported in detail.  
The psychiatric examiner is specifically 
requested to review the appellant's 
previous VA psychiatric examination 
report, prepared in January 2004.  The 
psychiatric examiner should provide 
accurate and fully descriptive 
assessments of all clinical findings and 
address the presence or absence of the 
criteria set forth in 38 C.F.R. § 4.130 
(2005) (General Rating Formula for Mental 
Disorders).  The psychiatric examiner 
should also provide a full multi-axial 
evaluation, to include the assignment of 
a Global Assessment of Functioning Score.  
It is imperative that the examiner 
include an explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work.  Furthermore, the psychiatric 
examiner should provide an opinion as to 
the degree of industrial impairment due 
to the appellant's service-connected 
PTSD.  Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  

After review of all the material in the 
claims file, appropriate examiner must 
provide an opinion as to whether it is at 
least as likely as not that any currently 
present hypertension is etiologically 
related to the veteran's military 
service, to include whether it was 
manifested to a compensable degree within 
a year of service discharge in August 
1968 or was caused or chronically 
worsened by the service-connected PTSD.  
The rationale for all opinions expressed 
should be fully detailed.  The 
examination report must be typed.  If the 
cause of any currently present 
hypertension is not the service-connected 
PTSD, the examiner is still requested to 
provide an opinion, to the extent 
feasible, as to what additional severity, 
if any, exists solely due to aggravation 
by the service-connected PTSD.  In 
formulating the foregoing opinion, the 
examiner is requested to comment on the 
VA examiner's opinion of June 2005.  

4.  The veteran should be schedule for a 
VA skin examination to determine the 
severity of his service-connected 
keratoses of the fingers of the hands and 
feet.  The claims file, along with any 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
Clinical findings should elicited so that 
the rating criteria found at 38 C.F.R. 
§ 4.118 (2005) may be applied.  In 
particular, the examiner should specify 
the location and extent of the veteran's 
keratoses of the fingers of the hands and 
feet in terms of a percentage of the body 
and a percentage of expose areas, and the 
frequency that systemic therapy, such as 
corticosteroids or immunosuppressive 
drugs, have been required during the past 
12-month period.  

The examiner should take into account 
flare-up the veteran may experience 
during the year.  The rationale for all 
opinions should be explained in detail.  
If the examiner provides an opinion that 
is contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
comment on the findings made at the 
August 2004 VA examination. 

5.  Thereafter, the RO should review the 
claims file and take all proper measure 
to ensure compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should ensure that the 
VA examination reports address all 
questions asked.  If they do not, they  
must be returned to the examiner(s) for 
corrective action.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  With regard to the claim for an 
initial evaluation in excess of 30 
percent for PTSD, the RO should consider 
whether staged ratings are appropriate in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 
(West Supp. 2005).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

